Citation Nr: 1244174	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, including as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for arthralgias of the joints, to include elbows, wrists, knees, toes, and fingers, including as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for venereal disease.
 
4.  Entitlement to a total rating based on individual unemployability (TDIU) 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in August 2012.  The record contains a transcript of that hearing.

The Veteran has separately filed claims of service connection for a mental disorder to include depression and anxiety and a claim of service connection for PTSD.  The Board has considered recharacterized these issues pursuant to the Court's holding in Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).
 

The issues of service connection for arthralgias of the joints and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a mood disorder.

2.  With resolution of the doubt in favor of the Veteran, his psychiatric disorder is secondary to his hepatitis C.

3.  The Veteran does not have a diagnosis of PTSD.  

4.  The Veteran has chronic outbreaks of genital herpes.

5.  With resolution of the doubt in favor of the Veteran, the Veteran's herpes outbreaks began in service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder, as secondary to service-connected hepatitis C, are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for a grant of service connection for venereal disease, to include herpes, are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Acquired psychiatric disorder

The Veteran claims that he has a mental disorder that is secondary to his service-connection hepatitis C.  Alternatively, he contends that he has PTSD as a result of his active service.  The Board does not find that the Veteran has a diagnosis of PTSD. However, with resolution of the doubt in favor of the Veteran, his depression and anxiety are secondary to his hepatitis C disorder.  Therefore, the Veteran's claim is granted.  

The Veteran's service treatment records are negative for any diagnosis or treatment for a mental disorder.  A February 1972 record shows that the Veteran exhibited sociopathic and passive-aggressive tendencies.  The Veteran was also treated for hepatitis during service.  On his discharge report of medical examination, a psychiatric clinical evaluation was normal.  

A September 2002 psychiatric consultation shows that the Veteran stated that he had been having auditory hallucinations since his discharge from service.  He reported that while stationed in Germany during service, he had been shot at and was granted an honorable discharge from service due to being disturbed by the incident. The Veteran reported that he had been depressed for 32 years.  

The physician noted the Veteran has a history of substance abuse.  His history was also negative for any inpatient psychiatric hospitalizations.  The physician diagnosed "depressive disorder, NOS and psychotic disorder, NOS (highly questionable)."  In the diagnostic comments, the physician stated that the Veteran "appears to be significantly exaggerating his symptomatology and his complaints of psychotic symptoms lack credibility based on the fact that he reported he had been hearing voices and seeing visions ever since he got out of the service almost on a continuous basis but sought help only recently."

In an October 2002 psychiatric note, the physician noted that the Veteran was diagnosed with depression and atypical psychosis.  The Veteran reported a ten to fifteen year history of hearing voices, seeing things, feeling paranoid, and an inability to maintain relationships or jobs.  The physician diagnosed depression and ruled out psychosis.

A December 2002 treatment record showed that the Veteran's symptoms failed to support a diagnosis of posttraumatic stress disorder (PTSD).  

A Social Security Disability benefits decision indicates that the Veteran stated that he was disabled due to depression, memory loss, and hepatitis C. According to the decision, the Veteran stated that his disorders began in December 2001.  He was deemed disabled due to his disorders as of August 2002.  

In his claim for service connection, the Veteran contended that his mental disorders were secondary to his service-connected hepatitis C.  In support of this claim, he submitted medical literature that discussed a relationship between neuropsychological impairment and hepatitis C.  

In May 2003, the Veteran was treated for depression, suicidal ideations, and alcohol and cocaine abuse.  He was prescribed medication to treat hallucinations.

In a March 2004 letter from H.R., M.D., Dr. R. stated that in his opinion it is highly possible that the Veteran's disability, i.e. his fatigue, anxiety, mental depression, memory loss, and arthralgias are a result of his hepatitis C infection.  Dr. R. further stated that although the Veteran reported drug and alcohol abuse, his substance abuse is of a secondary nature and not the primary cause of his health problems.  

The Veteran underwent a VA examination in July 2004.  He reported being diagnosed with hepatitis C in 1972 and subsequently being treated for depression and suicidal ideation in 2002.  

The examiner reviewed the Veteran's claims file and the submitted medical literature.  The examiner diagnosed depression, NOS; psychosis NOS, provisional; alcohol abuse; cocaine abuse in current remission; and paranoid personality disorder.  He opined that the diagnosis is complicated by past use of cocaine and continuing moderate use of alcohol.  The examiner stated that he could not resolve the issue of relationship of depression to hepatitis C virus without resorting to mere speculation.    

A VA examination was conducted in August 2007.  The examiner reviewed the claims file and the Veteran's medical and psychiatric history.  The examiner initially diagnosed the Veteran with depression, NOS and anxiety, NOS.  He also had a history of polysubstance abuse, now in remission and a history of diagnosis of psychosis NOS.  In a September 2007 addendum, the examiner found no diagnosis of a cognitive disorder after neuropsychological testing.  

The examiner opined that 

"it seems reasonable that the Veteran's hepatitis C could lead to fatigue, cognitive impairment and difficulty in that this may impair his ability to be employable so it would appear that it is at least as likely as not, 50/50 probability, that the depression and anxiety could lead to deficits in employment, interpersonally, socially, and vocationally, etc." 

In November 2007, a VA examiner opined that he "cannot speculate as to the level of causation between his having chronic hepatitis of any variety and his having depression and/or anxiety. But if those two diagnoses are accepted then I feel confident that they would contribute to his fatigue symptoms."

The Veteran appeared at a hearing at the RO in February 2009.  He testified that he did not have any psychological problems prior to his hepatitis C diagnosis.  The Veteran's sister testified that after he returned from service, the Veteran was "different."  He described the Veteran as hostile, with difficulty sleeping, trouble with his temper, and problems with drugs and alcohol.  

The Veteran underwent a VA examination for PTSD in August 2010.  The examiner reviewed the claims file and the Veteran's medical records.  After a mental status examination of the Veteran, the examiner diagnosed mood disorder NOS and personality disorder NOS.  

The examiner opined that the Veteran's mood disorder is less likely as not (less than 50/50 probability) caused by or a result of an in-service event or injury.  The examiner noted that although the Veteran meets the DSM-IV criteria for a mood disorder, it has no clear relationship to any events in service.  Furthermore, the Veteran has no history of diagnosis of PTSD nor does he currently need the criteria for a diagnosis of PTSD based on his symptoms.  

The examiner also stated that he could not resolve without resort to speculation whether the Veteran's anxiety, depression, and memory loss was a result of his hepatitis C.  The examiner noted that medical studies reported a correlation between hepatitis C and neuropsychological impairment, including anxiety and depression.  However, the examiner also noted that there was no objective data to suggest a relationship between his hepatitis C and his mental disorder in this instance.

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in August 2012.  He testified that he was assaulted while in service.  He further stated that he experiences depression, anxiety, and memory loss on a regular basis and it interferes with his ability to work.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).
 
Here, there are both inconclusive and supportive medical opinions on whether his current mental disorders, alternatively diagnosed as mood disorder, depression, and anxiety, are attributable to his service-connected hepatitis C. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). 

In that regard, there are inconclusive opinions by the VA examiners in July 2004, November 2007, and August 2010.  The examiners concluded it is not possible to form an opinion regarding the whether his depression and anxiety was due to his hepatitis C without resort to speculation.  These opinions therefore provide evidence neither for nor against the claim.  

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation. Jones v. Shinseki, 23 Vet. App. 382 (2010). Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate. However, the examiners in this case provided an explanation as to why an opinion cannot be stated without resort to speculation.  Therefore, although a more definitive opinion was not issued, the Board finds the opinions to be adequate.  

In contrast, there are positive medical nexus opinions for the claim, provided by the May 2004 statement by Dr. R., a private treating physician and the August 2007 VA examiner.  Dr. R. opined that it was "highly possible" that the Veteran's mental disorder were a result of his hepatitis C.  The August 2007 VA examiner concluded that it was reasonable that the Veteran's hepatitis C could lead to fatigue and cognitive impairment and unemployability due to depression and anxiety.  The Veteran has also submitted medical literature that supports a relationship between hepatitis C and neuropsychological impairment.  

The Board observes that the rationales of the positive opinions are not clearly discernible, lessening their probative value. See Nieves- Rodriguez, supra; Stefl, supra. However, with resolution of the doubt in favor of the Veteran, the Board finds in favor of the Veteran and grants the Veteran's present claim of service connection for depression and anxiety, as secondary to his service-connected hepatitis C.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Venereal disease

The Veteran has contended that he initially incurred herpes in service.  With resolution of the doubt in favot of the Veteran, he is competent to observe herpes in service and credible to provide evidence as to the comtinuity of symptoms.  Therefore, the Veteran's claim is granted.  

The Veteran's service treatment records for his initial period of service do not reveal any complaints or findings of herpes on pre-service medical history and examination reports in May 1971.  During service, there is a notation of urethral discharge in August 1971.  A September 1971 treatment record shows a possible diagnosis of gonorrhea.  In a May 1972 medical questionnaire, the Veteran acknowledged a history of syphilis but did not note herpes or any other venereal disease.  There were no relevant complaints or findings on separation medical history and medical examination reports in August 1972. 

A January 2005 treatment record shows the Veteran sought treatment for genital herpes.  He reported a ten to twenty year history of twice annual outbreaks.  He denied recent sexual exposure or sexually transmitted diseases.  

The Veteran underwent a VA examination in August 2007.  The Veteran reported having genital herpes in service.  He further stated that he has had recurrent symptoms of genital herpes since his discharge from service.  The examiner noted scarring on the penis, which the Veteran stated were attributable to the herpes blisters that form every four to five months.  No active blisters were present during the examination.  

The examiner diagnosed no residuals of gonorrhea.  He also diagnosed genital herpes, but noted no evidence of genital herpes upon review of the claims file.  

In this case, there has been no evidence presented which in any way suggests that the Veteran had herpes prior to service, and the Veteran's lay evidence reflects that he had herpes outbreaks since his period of service.  The Veteran is competent to testify as to his symptoms and the Board finds him credible. 
 
Although the Veteran's herpes was apparently inactive or dormant at the time of his August 2007 VA examination, the examiner noted scarring consistent with herpes outbreaks and herpes is a chronic condition and can neither be characterized as acute or resolved. As is clear from the Veteran's medical history and his own statements, the nature of this condition is such that it is periodic or sporadic in nature in terms of physical symptomatology; that matter goes to the downstream issue of the rating to be assigned rather than the issue of service connection and need not be further discussed at this point. 

Accordingly, with resolution of reasonable doubt in the Veteran's favor, service connection for herpes is granted.


ORDER

Service connection for a psychiatric disorder, including as secondary to hepatitis C is granted.

Service connection for herpes is granted.  


REMAND

The purpose of this remand is to obtain a VA opinion as to whether the Veteran's arthralgias are directly due to service and to determine whether the Veteran is entitled to a total rating of individual unemployability as a result of his service-connected disorders.  

The Veteran has contends that he has arthralgias of his joints due injuries received in service and, alternatively, to his service-connected hepatitis C.  

The Veteran's service treatment records show no complaints, treatment, or diagnoses of arthralgias or joint related disorders.  

In an October 2002 treatment record for hepatitis, the Veteran denied joint pain.  In another October 2002 treatment record, the Veteran complained of knee and shoulder pain over the prior two years.  The physician diagnosed "arthralgias/soft tissue pain out of proportion to objective signs ?sec to hep C or possible fibromyalgia. Doubt collagen or RA."  

The Veteran saw another physician in October 2002 who stated that "hepatitis C does not have definite knowledge of pain association."

A December 2002 Social Security Disability determination showed that the Veteran had a primary diagnosis of degenerative joint disease that began in August 2002.  

In a March 2004 letter from the Veteran's physician, H.R., M.D., Dr. R stated that "it is highly possible that his disability is a result of his hepatitis C infection."

A VA examination for hepatitis was conducted in May 2004.  The Veteran reported fatigue and pain in all his joints, which he believed to be secondary to his PTSD.  A physical examination showed normal muscle strength with no evidence of muscle wasting.  

The Veteran underwent a VA joints examination in May 2004.  The Veteran stated that while in military service, he sustained injuries that did not require medical attention, but which involved jumping and laying out in the cold.  Since service, he developed pain in his joints, particularly in his shoulders and knees.  He also feels that his pain is related to his service-connected hepatitis C.  The Veteran also reported that in December 2002 he was told that he had arthritis and was given a cane for ambulation.  

The examiner diagnosed probable degenerative or post-traumatic arthritis, in view of his history of physical activity and possible injuries in active military service.  There was evidence of functional impairment.  The examiner opined that his joint symptoms are not secondary to hepatitis C. 

In a January 2005 rating decision, the RO increased the Veteran's rating for his hepatitis C to 40 percent.  The increased rating was based on daily fatigue, malaise, and minor weight loss.  Although arthralgias are a symptom that can be considered in rating hepatitis C, the RO declined to consider the Veteran's arthralgias for rating purposes, and instead determined his joint pain was due to early arthritis, rather than his hepatitis C.

The Veteran underwent a VA examination in August 2007.  The examiner opined that "the direct relationship between his arthralgias and his hepatitis C is tenuous" and that although joint pain was not present at that examination, nor did the Veteran have evidence or an inflammatory or rheumatoid process, "it is possible that he may have some element of viral arthritis due to hepatitis C infection."  

An addendum to the VA examination was filed in November 2007.  The examiner stated:

"This [Veteran's] active life both in service and after his active duty years makes it as likely as not that his joint pains are the result of years of wear and tear; one could speculate that there is some element of viral arthritis but this cannot be proven and would be the result of mere speculation.  He has claimed that he had many injuries to his joints but none were documented in his [service treatment records] and were not treated when he was on active duty.  He has also been treated for alcohol abuse and this too can lead to symptoms of arthralgia and joint trauma that might not be well documented or remembered by this patient.  He shows no signs of arthritis or other joint disease his x-rays except for the osteophyte on his olecranon; there is no indication of rheumatic or inflammatory disease on his most recent lab reports."

The examiner concluded that it was not as least as likely as not that the Veteran's arthralgias are due to his hepatitis infection.  Because the joint pain was not present at the time of the examination, and comment as to its etiology would be mere speculation, the examiner could neither prove nor verify any element of viral arthritis.

Although inconclusive opinions have been issued regarding whether the Veteran's arthralgias are secondary to his service-connected hepatitis C, no opinion has been offered as to whether his arthralgias are directly due to service, as contended by the Veteran.

Therefore, the Board finds the VA examiners' opinions to be inadequate.  Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Additionally, as was discussed above, in this decision the Board has granted the Veteran's claims of entitlement to service connection for a mental disorder and herpes. It is not the responsibility of the Board to assign a disability rating in the first instance. 

The RO has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of entitlement to service connection for his mental disorder and venereal disease. Therefore, the issue of TDIU must be remanded in order for the agency of original jurisdiction to readjudicate the Veteran's TDIU claim based upon all of his service-connected disabilities. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for arthralgias that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

a. Does the Veteran have arthralgias as a direct result of his active service?

b. Does the Veteran have arthralgias that are secondary to his service-connected disorders, to include hepatitis C, mental disorders, including depression and anxiety, or herpes?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for arthralgias, including as directly related to service, as well as the Veteran's claim of entitlement to TDIU in light of all of his service- connected disabilities, to include his mental disorder and his herpes. If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
KELLI KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


